 

 

UATE SENEC OES RIOT Cornet
SOOTHEZN OISTRECT NE TELAS
HirSON DEVECEON

TOAWLD THs Of ALAS

United States Courts
Southern District of Texas
ED

 

 

Vl. \ oo.
HARES (ont /S HERO ED GONZALEZ, Mh ,
STATE OETE RS BoARN CADE | Un
OF FARDon(S AUD PAROLES t

 

FPR 20 2020

David J. Bradley, Clerk of Court

De LAa) ER SUPKE PPLEZIRMA EON

 

 

AAT A TEMPER KES TRATIE MG ODER AU LTT

 

 

 

EN TOMOTTION
a ee GME OFTHE. CHIE bo

 

 

AB SL EEOEN CL PE TOM Cal LEME 6 LEE, WEEE

Mee 16 THe plete LAE T2, MAALd THtee1As DRACO S, AGHA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SAKE ONBOL, /MELTLC... THE. (Eee eR Feit (MAT THE
_ Vwi. ToRespecrmon. NER. THE TS806S RAREO ZW THEFEAM
co |e We Mote Stuien.LUSE, (Kia tT, 4, C\L. one
_& | ONTCEO STATES ConsccrUreon. SuSPENSren( ClAvses THE Ave FRocess
| Chaos € Of rile (LETH. Alle FORM eh UE MUNMES. O TE
ee | Aoreez2_ OL KOS, CLA OF THE FEC MMIEMOMERM
(2B pecs 6 3\(ENAL nea 28. vss os AL whers Aco ;
Aw 28 vec 5 2.4 (Mioeus oars) Feezzoir Retuen A
Buen! kesvtteale. ODE SOOM Tile LES OMIM
_._ Kee ee Her I Mes Lal C2 EZAMCE LI Mes UES
lies, tener stir let Ue Lek Ne Mest48 MA.
a HSL EES LIGQME Vie HIS WAM. OP NY 2O\P-O5 AOU
VAM TH EMM WO YE MO LELEM, SHULL. A
; __ We Fer. Se ERLE CE WALI MACET I
_g lke cri Lalas A WEL AMEE. LAGU) OR
. e | A cain Oraatd, THE, XE, TD THE WEVONDEM 7

 

 

| ese Pezcza ea. IK APIOIITE_ [VAN

 

 
 

 

| RALCOMAE CUEOUUES OM THE CONS THAT THE.
Kaira IZ, GEES TERED [EM ATED (LEE .
oe LES. JPME RULER, (FEE CU OM ORME
. Pith ERT AYO PRYPOLENL, = LUPCN LITE, HM
EAL. TEE WBE. THESE, THRE SUPORTE
ACI IEE PLATE FLEW MO (EUTEENTHE

 MUEOMENES LETHE MMETE .
Jeera 0 5 FA UTE

 

_ VO SHED DM THE DERLAM ONS. SORMETIEO LUI THES
.. \eoreen HE PEFEZI ZANE TS, Cele) Ht THESES |
(OMT SELEZPS. LELARTEUENT” SALE LUD MELE BEEN
_ . ben eet Aten Fare. Fei nana HEWES
VE tacetiss ibs td JOM 8RUS MO TEAL LNE

 

AS Bea See Nal Kes BEE, SELD TEAL AMAA BER
ced on WOR WHS MALE, 2102) 1D THIS LACE Muh
_. VIR PCS 2885 HA MME CRM EES 428M Cer OL.
IB 40 Aue A Seca ten MAREE (ER (HUE

VE AGKES, DY(512.020. THE. WIKIA FOB 209-
_ foseaaeoe. Vola FE 12.608 1. JES RKWELGEO

MUS Coenen Ms, SereD. SHE MEM IMENT

 

_ CS EIUEE ME Sete HE. AIDE FHCWE UTER
WOE MWR! SULPPR MEA LTE WO PREEBIE
_ Vo TEE VENlaHME Clea WI, CEE,

eee 8 OMY MLSE, EEL ©

 

Kolin. DUE ro IMAKESS FEW GE

 
 

LMG THE, OLE LAL ARAM TOA. SCHED TM

 

— | f

ET OME ET MONEDA 3 200.0, THE

TY TEQUEST TDC. BO LE Pu AO, PHL

oe

ite? cit znkceine Mastexcces re As _ _.
ee STettneU en IRC. Roscoe Mitre, (ELEM Mi
ee Chylic METH LESS. [lO KE AH [UGLECE, LMWE TD

ANCE NE ALM OE POCE. THE (SAL (QE
VERA. LOPLI EAN, LP LEED LALO.

 

OMEN ME (2A) THEA LOST PAO TEE. _
WL, 000.100. BOO SEZ OY HAGEIS COUNTY Ao _

 

 

 

12. LIFT THELR MLD WARTIME [ATIER _
Cupleres. Hes sence REACH. THE LAXMI

 

 

JME NATE LE. CNET TUT). [Hl PIZTZMA

 

VT ZN EVES OF SEVERE HEMET. CAMEL TATZONG,

 

 

 

Aida. flO AULLRELLE Sx popumens nun

YUE Dw le Sia pho AE G2MEUEMESS FO. AEBS.

| purrenle_ Sixt VAT ANAM NSC OE SEVERE SECKMESS,

 

AMO LEAT, (HE FELIS, ONY DEFENSE TO. COVEDAD
|

ies Saccal besrancinh Mi) OAL AM (LAINE S. pbs

eon LZEME HOWAMER. Shirl. SEMKS, TOILETS,

 

 

fe

| SMlihS, EATEN SEALE MD. See tale LESS __

THA SEK (ELT APART MAKE. 0 EMUPQSNEELE TB PRACTICE

WUEAS RES NOEL BV. THE WORLD HIBL TL, PROLNZ2ATIORS

WE OME FOR DISEASE Control lh PS WELLE OW

 

 
 

| AKL 1, 2000 LEEKS TSLARID, CHEE FMSELIALL. Sr EMEC.
AAATE, MAE Soon Despre Followup CAC (¢iRIIME....

 

 

Catena Lt Ar Puate Mba PIAS MCL 2020

i tne quartian, Cons /osnews f 2020/APR/O0/ MIKERS-iS1ANd

i a Coronavanus= eorclealtcighete Re

S. THE BHAME OF HAKYSHERS FAVORS THE PEaZONER STWeE

 

 

| SHEREFE ED GOCHEZ HE MARE TT FULT CLY Koo

 

HE DEES Te LESSEN THE. TALC POPULATE ON

JSIVCE THE INEVETRALE SPREAR CULTHIN THE TARO

Will. NOTIN LO VACT THE TALL STALE MS WEL

 

 

 

(49 THE LWELLL DUE TE THE ClOS GD) BUPREOS FN THF

 

ATL THES SEAN LALL ICS 0. OVERWHELM THE
NWPeotcre Healt SV SE2 ANNO. Leer C5, WICH

Wel RES Ut IN THE _ ExcéesstvlE LO86 FE MOA
| SALE SORES AND BELOURSES, THES WEL. (ASE. a
i FORME T PW ENE DANCER Te THE PERONEAL CE

Lal Tile. SACL, THER FACIES, Ald WSO CEI EME

 

 

| WA COME FM CONTACT. WILT THEE, PEATE

C. THE GLEE _OF SUCLES$ TS CXOUESTZOMABLY
HtGW LW TES CELE 10. THE SMES. oof

 

 

. WMAT VY. ABD veer Not eo tation. he CARAT.
-@— VCOLATEONS. JO. THE FET iT en BS JEAN

AS WACUS THE COMCEMS. PREVEBUNY (AISEZ
OY THE SHAKLEF FICHE. MPU.

 

 

 

 

4
 

a a

 oslelistonl 06, AAUTILLE bettors. AO IYBLIE SERLTA
ea. TAL. THE cnt VEABLE_ PUBLIC HEALTH SUEY
ol JUALABLE.. FS KEK MEL CAE QU, TRE, PYLE MELT
Retr cnionta Ts 12 RALEASE fll, PPE porte

| KEYC AHS. AG COSTHOY, GLUED, JHE, MOZGYOEMED

| Resk. 12. 7HEE MECC PTY

|AL20. ALOK ID, TD EH CET FOR DIS EAE CON TONE.

| POBLLE DEELAEACS. THE, COMES, SOS DE

 

ee A, ~ — eo ~ . wees soe te . a a weet te -. ee ee fe oS “5 we :
«tal Derek: wheel A PUTV <$ ENZILED TO ATRO

| 08 A KEL EADVARY EASA nS (ORS GEVELALLY LOSER
. SEVRM.LACONS: Wile He THE PPD Wetl SuPPER ZRREERAAE
_| Aten THE DUANCE, 10 HALOS ERO Ad THE LeKetcHoob
LOR Soccer, AS WAS. AEC FMA.

|THE. PErerre NER Srhw Ss THAT. BEE Bie IES CHINEC.

| OVE 0 HO8 PENT CoNDETtore& Ad BASED ONL ALES, i
AHALH MWD AMO FREEDOS CM Katz's WT, HES HEALTHY.

| Astevrran fAceicrrims: Clock 9P3) HESEVT MWMUTAVE. ...
| CUALEMGS TC PUBIC HEALTH Cooxrzonte Al Well HE.

|W DEAM TI 10. FOR, DELUTOUNTS EN. THE LIT ETO,
| 03 Fea / 2010 PHB Y/ wir CAC.8 oVforonAVRSf20\% NOY

 

 

| HEALTH ISCUEL HE 2S ARE LOLLEY TO Cofracr CoveOI?

Lowmandlh Lotrectiom|delentionf $0idAnee. Lol rectional. detertoadatal

 

 
 

 

@ &

{

\MMiRTS CONTY ToRGE LINA HZOKGO AS

Wet JX Cy TE cole KUDNEY ELEIK.

| \ WE VEZIIMER FOES Op SAT LIA BLELL IY

LUT WW MES LACT CONDEZZENE A Boa ENG

| VROPLEEWS LE HE Lf2E NOT VCE FULL

LW PEE (2PORTS (Wb HE TCG 7
LEFEA VED Ml FORCED TO LECH FRIRLULTY

 

OF EVOSURE TO. CoVvED (F.

 

 

! oe (oar Te

HE Parla SHwlo Ser BE KEQAKED Te Fasr-
Sewerry SINCE THE CCPSIS CELLS Cpl EZLWPIG

i ly Nee rReaTMen ts Fie PI SCOR LECH

|
| ds FAK LIF We —— pan
What WE NEUE HE DEES TN 08 EET.

| OWL) 2 COLO Rolala tant A8 DEICOS
|

| FY SVTAMIC TREETIMA (7 DEEZARY SUS AVANCE
Md ovate Gad loplTeall St pA85 tile

| 7 90019 to Cost fe tkEAE Hi HUD BEAL
: WT Ms REMAIE IE PE WERE 72 ONMACT

(COVED 19 EA THEDALL.

[lo BHR FT MUSTO TE P7002

 

 
